DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.

Drawings
The drawings were received on 10/7/2021.  These drawings are accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carter in US Patent 6712083 in view of Toohey in US Publication 2016/0060896.
Regarding Claim 1, Carter teaches a mobile cart convertible to a canopy shelter comprising: front, rear, left and right side expandable frameworks (34), each side framework having a plurality of scissor members (36), each side framework having a scissor closed mode (Fig. 3) wherein each side framework is foreshortened, a scissor open mode (Fig. 1) wherein each side framework is elongated and expanded, a canopy framework formed by a plurality of telescopically extendable canopy struts (62/60) and having releasable inter-strut locks (64); a central hub (54) having a respective plurality of pivotable connectors (at 52) attached to corresponding ones of the plurality of canopy struts; four vertically telescopically extendable legs (20), each leg having an upper leg segment (26), and each upper leg segment having pivotal framework connections (57) defining a respective corner between adjoining side frameworks, each leg having telescopically extendable leg members (26/28) with releasable inter-leg member locks (the members can be locked in extended or collapsed positions); a fabric canopy cover (12) large enough to span said side framework in the scissor open mode; the canopy struts having a fully extended, locked open canopy mode (Fig. 1, solid) forming a pitched canopy frame with the central hub forming a peak when the canopy framework is in the open canopy mode, and the canopy struts having a substantially closed, vertical stand mode (Fig. 3) wherein each canopy strut is substantially telescopically collapsed.
Carter is silent on the use of wheels or a cart-mode as recited. Toohey teaches a cart convertible to a canopy shelter including expandable frameworks (A), four telescopically extendable legs (B) with wheels (C) at a terminal end thereof and a canopy (D), the cart-canopy be movable between an open canopy mode (Fig. 3), a closed vertical stand mode (Fig. 1) and a cart-form mode (Fig. 2) wherein each side framework is partly elongated and intermediate the scissor closed mode and the scissor open mode; the canopy being large enough to span said side framework in the scissor open mode; the canopy having a fully extended, locked open canopy mode forming a pitched canopy frame when the canopy framework is in the open canopy mode, the canopy having a substantially closed, vertical stand mode (Fig. 1), and a cart-floor mode (Fig. 2) wherein each the canopy is partly telescopically collapsed and intermediate the substantially closed, stand mode and the open canopy mode; and when the side frameworks are in the cart-form mode, the canopy is in the cart-floor mode, and the fabric canopy is adapted to be folded over the side frameworks in the cart-form mode and laid atop the canopy struts to form a wheeled open-top cart. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Carter by adding wheels as taught by Toohey in order to allow the user to easily move the device and to allow the device to be placed into a “cart-floor mode” as taught by Toohey in order to allow the user to move objects from place to place.

    PNG
    media_image1.png
    420
    547
    media_image1.png
    Greyscale

Regarding Claim 2, Carter, as modified, teaches that the legs have a substantially telescopically collapsed mode (Fig. 3) and a telescopically vertically extended mode (Fig. 1) such that in the telescopically vertically extended mode, the legs elevate the side frameworks, the canopy struts and the fabric canopy cover above a ground plane. 
Regarding Claim 3, Carter, as modified, teaches (see Toohey) that when the canopy struts are in the substantially closed, vertical stand mode, and the side frameworks are in the scissor closed mode, the fabric canopy cover is adapted to be folded interstitial the side frameworks and the canopy struts. 
Regarding Claim 4, Carter, as modified, teaches that when the canopy struts are in the substantially closed, vertical stand mode, and the side 
Regarding Claim 6, Carter, as modified, teaches that the fabric canopy cover includes eaves which hang over the side framework in the scissor open mode (see Fig. 2, where the canopy extends past the edges of the framework). 
Regarding Claim 20, Carter teaches a mobile cart convertible to a canopy shelter comprising: front, rear, left and right side expandable frameworks (34), each side framework having a closed mode (Fig. 3) wherein each side framework is foreshortened, an open mode (Fig. 1) wherein each side framework is elongated and expanded, and a cart-form mode (Fig. 1, dashed lines) wherein each side framework is partly elongated and intermediate the closed mode and the open mode; a canopy framework formed by a plurality of telescopically extendable canopy struts (62/60) and having releasable inter-strut locks (64); 7a central hub (54) having a respective plurality of pivotable connectors attached to corresponding ones of the plurality of canopy struts; four vertically telescopically extendable legs (20), each leg having an upper leg segment (26), and each upper leg segment having pivotal framework connections (57) defining a respective corner between adjoining side frameworks, each leg having telescopically extendable leg members (26/28) with releasable inter-leg member locks (the members can be locked in extended or collapsed positions); a fabric canopy cover (12) large enough to span said side framework in the open mode; the canopy struts having a fully extended, locked open canopy mode (Fig. 1) forming a canopy frame with the central hub forming a central support when the 
Carter is silent on the use of wheels or a cart-mode as recited. Toohey teaches a cart convertible to a canopy shelter including expandable frameworks (A), four telescopically extendable legs (B) with wheels (C) at a terminal end thereof and a canopy (D), the cart-canopy be movable between an open canopy mode (Fig. 3), a closed vertical stand mode (Fig. 1) and a cart-floor mode (Fig. 2) wherein each side framework is partly elongated and intermediate the substantially closed mode and the open mode; the canopy being large enough to span said side framework in the scissor open mode; and when the side frameworks are in the cart-form mode, the canopy is in the cart-floor mode, and the fabric canopy is adapted to be folded over the side frameworks in the cart-form mode and laid atop the canopy struts to form a wheeled open-top cart. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Carter by adding wheels as taught by Toohey in order to allow the user to easily move the device and to allow the device to be placed into a “cart-floor mode” as taught by Toohey in order to allow the user to move objects from place to place.

Allowable Subject Matter
Claims 12-19 are allowed.
Claims 5 and 7-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive.
The applicant alleges that the combination of Carter and Toohey fails to teach the “cart-floor mode” where “each side framework is partly elongated and intermediate the substantially closed mode and the open mode … and when the side frameworks are in the cart-form mode, the canopy is in the cart-floor mode, and the fabric canopy is adapted to be folded over the side frameworks in the cart-form mode and laid atop the canopy struts to form a wheeled open-top cart.” The applicant relies on this “mode” being a structural aspect of the device, but fails to point out the structural deficiencies in the Carter-Toohey combination that do not meet this limitation in the Claims.
Please note the revised rejections set forth above. Carter is not relied upon to teach any aspect of the cart-form mode. However, the Carter device must be transitioned between the open and closed modes and will inherently pass through some intermediate state during the operation of the canopy. The Toohey device is used to teach or explain the transition between these states. 
It must be noted that a “mode” is by definition, a functional recitation. A “mode” of use is a state into which the device can be placed or configured. It does not add 
In response to applicant's argument that Toohey is incapable of use as a cart, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Toohey, in the state shown in Figure 2, can plainly be used to carry objects tossed into the valleys of the canopy between the peaks formed by the frameworks. The fact that Toohey does not explicitly call Figure 2 a “cart” is irrelevant.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636